DETAILED ACTION


Allowable Subject Matter
Claims 1-25 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches an electronic device, comprising: 
one or more processors; and 
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 
displaying, in an enhanced reality setting, a virtual object; 
receiving a request to transfer the virtual object; 
in accordance with the request, determining whether a set of one or more virtual object transfer criteria is satisfied; and 
in accordance with a determination that the set of one or more virtual object transfer criteria is satisfied: 
displaying, in the enhanced reality setting, movement of the virtual object away from an avatar, wherein displaying movement of the virtual object comprises: 
determining whether a size of the virtual object satisfies a set of one or more size criteria; 
in accordance with a determination that the size of the virtual object satisfies the set of one or more size criteria, displaying a reduction in the size of the virtual object; and 
in accordance with a determination that the size of the virtual object does not satisfy the set of one or more size criteria, forgoing displaying a reduction in the size of the virtual object.
However in the context of claim 1 as a whole, the prior art does not teach “perceived size of the virtual object.” Therefore, claim 1 as a whole is allowable.

Claim 16 and 22 are respectively allowable for the same reason described as above.

The corresponding dependent claims depend directly from the claim that contains allowable subject matter comprise allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611